DETAILED ACTION
 
1.            This office action is a response to the Application/Control Number: 17/147,970 filed 01/13/2021. 

Claims Status
2.	This office action is based upon claims dated 01/13/2021, which replace all prior submitted versions of the claims.
-Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 04/25/2022, 09/27/2021, 01/13/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The Examiner contends that the drawings submitted on 01/13/2021 are acceptable for examination proceedings.

Allowable Subject Matter
7.	Independent Claim 1, via dependency Claims 2-8; Independent Claim 9, via dependency Claims 10-15; Independent Claims 16, via dependency Claims 17-20,  are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e.,
For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  
and wherein the QoS flow configuration of the selected QoS policy is selected according to a mapping to an SD-WAN policy comprising a set of policy rules configured at the tunnel router endpoint, the set of policy rules of the SD-WAN policy being associated with one of the VPNs that has an underlaying transport mechanism that satisfies the SD-WAN policy;

For Claim 9, in conjunction and in combination with other noted and recited Claim 9 limitations:
wherein the QoS flow configuration of the selected QoS policy is selected according to a mapping to an SD-WAN policy comprising a set of policy rules configured at the tunnel router endpoint, the set of policy rules being associated with one of the VPNs that has an underlaying transport mechanism that satisfies the SD- WAN policy;

For Claim 16, in conjunction and in combination with other noted and recited Claim 16 limitations:
wherein the QoS flow configuration of the selected QoS policy is selected according to a mapping to an SD-WAN policy comprising a set of policy rules configured at the tunnel router endpoint, the set of policy rules being associated with one of the VPNs that has an underlaying transport mechanism that satisfies the SD- WAN policy;

8.	The closest prior art found, is as follows:
(a) Jain et. al (US-20170063782-A1), which is directed towards providing methods for processing remote-device data messages in a network based on data-message attributes from a remote device management (RDM) system, whereby the method identifies a set of RDM attributes associated with a data message, and then performs one or more service operations based on identified RDM attribute set, discloses: 
An MDM mobile data message attribute storage and MDM attribute rule storage associated with a VPN gateway, where the MDM attribute set from the data message flow header is used to map or identify a logical segmentation (LS) rule in the MDM attribute rules storage, where the rules map a mobile device or tenant to specify an LNMI which is inserted in the tunnel header of a tunnel that the VPN gateway uses to forward the data message to a forwarding element or middlebox element associated with the logical network (Fig. 18 & ¶ ¶0156-0157; 0159 -160); 
Handling a received data message passed on to a rule processor in the VPN gateway, the retrieval of the MDM message attributes at Storage 240, to the mapping of the rules in the rules storage to the rule processor which forwards the data message to the data message's destination in the internal network (¶ 81-83); 
Different rule storage types which include rule identifier defined based on an MDM attribute set and/or a flow attribute set, whereby in certain cases these rules have explicit or implicit priority values match a data message's MDM attribute set and/or header values, applying the highest priority rule (FIG. 3-7 & ¶0085);

(b) Park et. al (US-20190357129-A1), which is directed towards a method for efficiently selecting a network node capable of supporting slice/service requested by a user equipment (UE) and a device performing the same, discloses:
Various network components including a user UPF and DN, where a DN means an operator service, Internet access or a 3rd party service ( i.e. enterprises, service providers, mobile virtual network operators), that transmits a downlink protocol data unit (PDU) to an UPF or receives a PDU transmitted by a UE, from a UPF, and where  the UPF functions as an anchor point for intra/inter RAT mobility, the external PDU session point of interconnection to a data network, packet routing and forwarding, executing policy and routing of traffic flow of data network, handling QOS, packet uplink downlink data rate, service data flow and QOS flow etc.( FIG. 7 & ¶0223 ¶ 229; ¶ 0237; ¶407; 410; 427);

(c) DAO et. al (US-20190158985-A1), which is directed towards a method of Multicast and Broadcast MB delivery of Downlink (DL) MB Data to a plurality of Electronic Devices (EDs) connected to a Radio Access Network (RAN) node, discloses: 
PCF sends a MB Session Policy Response message to the SMF, the message may include Policy and Charging Control rules for the MB Session such as QoS policy and charging policy information, where furthermore the SMF sends a MB Session Establishment Request message to the UPF, where this message may QoS policy: Resource Type, Maximum flow bit rate, guaranteed flow bit rate, packet delay budget, expected or maximum MB traffic volume in a certain period of time; and Charging policy [0225] (¶221, ¶224,¶0028-¶0229)

9.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 241408/12/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414